DETAILED ACTION
Election/Restrictions
Claims 1-9 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 January 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2020” in figure 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
“receiving position information of the detector, the position information comprising a plurality of detector locations, collected at a plurality of instances; receiving a set of spot beam profiles, corresponding to the plurality of detector locations; determining a spot beam center position at the plurality of detector locations; determining a difference between the spot beam center position and an ideal center position at the plurality of detector locations; and sending a signal to display the difference as a function of detector location” (claim 13) and 
“determining a spot beam half-width for the plurality of spot beam profiles; and  29 4819-3284-3089, v. 1Attorney Docket No. 025620D responsive to user input, sending a signal to display the spot beam half-width, for at least some spot beam profiles of the plurality of the spot beam profiles” (claim 14)
This judicial exception is not integrated into a practical application because the claim is directed towards receiving information and making determinations without being tied to any actual device.  The claim could be performed by the human mind or with pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because upon displaying a profile, a person could receive information and spot beam profiles and make determinations and enter the result into a computer for display.  That is, a display is not sufficient to amount to significantly more because it does not receive and make determinations as required by each claim and displays are conventional to the industry of ion implanters.  When the claims are considered as a whole the claims are nothing more than a purely conventional calculation that can be done via the human mind.   CyberSource Corp. v. Retail Decisions, Inc. (MPEP 2106.04 (a) (2) III).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 lacks enabling disclosure for “at least one set of information, derived from the plurality of beam profiles”.  Specifically, the specification fails to disclose how a set of information is derived.  Paragraph [0026] of the published application merely 
That is, the specification suggests that a measurement processor performs calculation to derive various parameters.  A block diagram is shown in figure 2 having a processor 140 ([0025]) with a block 158 within the processor 140 representing the measurement processor.  However, the specification is silent as to any programmed steps, algorithms or procedures that the computer performs necessary to derive information from the spot profiles. 
MPEP § 2164.06(c) II recites 
“While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases”
	In the instant case, the claim breath covers any information derived from beam spots.  The only examples given as to the actual information derived is position and 
	Additionally, claim 13 lacks enabling disclosure for “receiving position information of the detector, the position information comprising a plurality of detector locations, collected at a plurality of instances; receiving a set of spot beam profiles, corresponding 
	Claim 14 lacks enabling “determining a spot beam half-width for the plurality of spot beam profiles; and 29 4819-3284-3089, v. 1Attorney Docket No. 025620D responsive to user input, sending a signal to display the spot beam half-width, for at least some spot beam profiles of the plurality of the spot beam profiles”.  Specifically, there is no disclosed programmed steps, algorithms or procedures that would allow one of ordinary skill in the art to program the display routine to determine a spot beam half-width for the plurality of spot profiles and send the signal to display the determined spot beam half-width.  
	Claims 11-12 lack enabling disclosure by virtue of their dependencies on a non-enabled claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires “an ideal center position”, however the specification does not make clear what the ideal center position is or parameters for determining an ideal center position.  Therefore, the scope and boundaries of the claim are indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angel et al. (US pgPub 2006/0097195).
Regarding claim 10, Angel et al. teach a method of controlling an ion beam ([0049]), comprising: 
scanning the ion beam over a plurality of scan cycles along a fast scan direction ([0049] teaches ion beam 310 is scanned along a scan direction, wherein the scanning speed is faster than the translation of the beam sensing assembly to ensure the ion beam 310 is measured at least once at each position.  Therefore, it is interpreted that the ion beam 310 is scanned a plurality of cycles to provide scan pattern 316.  That is, in order for the sensing assembly to measure each position along the translation path with a faster scanning beam, the scanned beam would have to be scanned multiple times (i.e. plurality of scan cycles)); 
mechanically scanning a detector through the ion beam in a slow scan during the plurality of scan cycles of the ion beam ([0049]), from a first position to a second position along a scan path (the slow scan of the measuring assembly must inherently have a start (i.e. first) and end (second position) and is scanned along 314) parallel to the fast scan direction (both along 314 thus parallel), wherein the detector generates a plurality of spot beam28 4819-3284-3089, v. 1Attorney Docket No. 025620D profiles ([0032] note receive current measurements from plurality of beam current sensors 124, wherein paragraph [0049] and figure 7 teach an embodiment where the beam 310 is a spot beam, thus profile measurements (current measurements) at each position along the translation path), wherein a spot beam profile corresponds to a beam profile of the ion beam at a given location of the detector along the scan path ([0049] note: “The speed of translation of the beam sensing assembly is slow in comparison with the beam scanning speed to ensure that ion beam 310 is measured at least once at each position along the translation path” wherein the sensing assembly provides current measurements (i.e. beam profile of the ion beam)); and 
displaying on a user interface at least one set of information, derived from the plurality of spot beam profiles ([0032] printout or display of ion beam profile generated by current measurements).
Regarding claim 11, Angel et al. teach wherein the displaying further comprises sending a signal, responsive to user input, to display at least some of the plurality of the spot beam profiles (display must be connected to the system, thus in response to user connecting the display a signal is sent to display at least some of the plurality of the spot beam profiles (current measurements) from sensors 124, see paragraph [0049] for spot beam).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berrian et al. (USPN 4,980,562) in view of Halling (US pgPub 2018/0068828).
Regarding claim 10, Berrian et al. teach a method of controlling an ion beam (inherent to the apparatus of figure 9), comprising: 
scanning the ion beam over a plurality of scan cycles along a fast scan direction (col. 13, lines 60-66 scanning beam 102 sweeps across the detector 124 as it slowly moves along path 98. Col. 14, lines 32-36 teach control system can adjust and modify the deflection waveform to control the ion beam scan to attain a uniform or other selected beam current on the target path at each point along the fast scan”.  Therefore, plurality of scan cycles of the fast scanning ion beam would be required such that detection by travelling faraday 124 is possible for adjustment); 
mechanically scanning a detector through the ion beam in a slow scan during the plurality of scan cycles of the ion beam (col. 13, lines 60-66), from a first position to a second position along a scan path (the slow scan of the travelling faraday must inherently have a start (i.e. first) and end (second position) and is slowly moves across the target path) parallel to the fast scan direction (both along path 98), wherein the detector generates a plurality of spot beam28 4819-3284-3089, v. 1Attorney Docket No. 025620D profiles (col. 14, lines 2-6, 126 measures current at positions, thus plurality of ion currents (i.e. spot beam profiles)), wherein a spot beam profile corresponds to a beam profile of the ion beam at a given location of the detector along the scan path (col. 13, lines 66-68 through col. 14, lines 1-6 beam current measurement of the ion beam at a given position); and 
Berrian et al. differs from the claimed invention by not disclosing displaying on a user interface at least one set of information, derived from the plurality of spot beam profiles.
However, Halling teaches displaying on a user interface at least one set of information, derived from the plurality of spot beam profiles ([0009]).

Since both inventions are directed towards detecting beam current as the ion beam is scanned, it would have been obvious to one of ordinary skill in the art to display a waveform representative of the detected signal so as to provide a visual representation of the ion beam current information in graphic form to allow the operator to monitor the ion beam current.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. in view of Halling (US pgPub 2018/0068828).
Regarding claim 12, Angel teaches the measurement processor to send a signal to display the at least some of the plurality of the spot beam profiles ([0032] as applied to the spot beam of figure 7 and paragraph [0049]).
Angel fails to disclose the profiles in a superimposed fashion.
However, Halling teaches sending profiles in a overlaying (i.e. superimposed fashion (paragraph [0070] and figure 9).
Halling modifies Angel by overlaying the waveforms of the ion beam current on a display.


Relevant art:
 Todorov et al. (US pgPub 2014/0326179) teaches the ion beam current as a function of position may have a generally Gaussian shape having a beam height (i.e. center position, see as evidenced Bai et al. (US pgPub 2014/0212595) see paragraph [0005]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881